Name: Commission Regulation (EC) No 1054/95 of 11 May 1995 amending Regulation (EEC) No 2723/87 laying down special detailed rules for the application of the system of export refunds on cereals exported in the form of pasta products falling within subheadings 1902 11 00 and 1902 19 of the combined nomenclature
 Type: Regulation
 Subject Matter: trade;  America;  trade policy;  plant product;  tariff policy;  foodstuff
 Date Published: nan

 Avis juridique important|31995R1054Commission Regulation (EC) No 1054/95 of 11 May 1995 amending Regulation (EEC) No 2723/87 laying down special detailed rules for the application of the system of export refunds on cereals exported in the form of pasta products falling within subheadings 1902 11 00 and 1902 19 of the combined nomenclature Official Journal L 107 , 12/05/1995 P. 0005 - 0014COMMISSION REGULATION (EC) No 1054/95 of 11 May 1995 amending Regulation (EEC) No 2723/87 laying down special detailed rules for the application of the system of export refunds on cereals exported in the form of pasta products falling within subheadings 1902 11 00 and 1902 19 of the combined nomenclatureTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3448/93 of 6 December 1993 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products (1), and in particular Article 8 (3) thereof, Whereas provision should be made so that pasta products falling within CN codes 1902 11 and 1902 19 and exported to the United States of America are accompanied either by a certificate stating that they are being exported following an inward processing operation or by a certificate stating that they qualify or do not qualify for a rate of refund applicable, in the case of exports to the United States of America, to the basic cereal products used in their manufacture; Whereas it is necessary to bring up to date the name of the Commission department responsible for receiving from the Member States communications of statistics relating to the quantities of pasta products; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee on horizontal questions concerning trade in processed agricultural products not listed in Annex II, HAS ADOPTED THIS REGULATION: Article 1 Commission Regulation (EEC) No 2723/87 (2) is hereby amended as follows: 1. in Article 2 (1), 'Certificate for the export with refund of pasta to the USA` is replaced by the following: 'Certificate for the export of pasta to the USA`; 2. in Article 4, the second paragraph shall be replaced by the following: 'The competent authority shall indicate in the appropriate part of box 10 of the original and copies of the "certificate P2" whether or not the goods qualify for a refund. The customs office referred to in Article 3 (2) shall check that the document is duly completed and shall affix its stamp in box 10 of the original and copies of the "certificate P2".`; 3. Article 6 shall be replaced by the following: 'Article 6 The competent authorities of the Member States shall communicate to the Commission, by the end of each month at the latest, the statistics relating to the quantities of pasta products, by tariff subheading, specifying the quantities which qualify for an export refund and the quantities which do not qualify for an export refund, in respect of which certificates have been stamped in the course of the previous month by the customs offices where the export declarations were accepted, at the following address: Commission of the European Communities, Directorate-General III - Industry, Non-Annex II products, Rue de la Loi/Wetstraat 200, B-1049 Bruxelles/Brussel.` 4. Annex I shall be replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply to exports in respect of which the export declaration has been accepted by customs as from 1 July 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 May 1995. For the Commission Martin BANGEMANN Member of the Commission ANEXO - BILAG - ANHANG - Ã Ã Ã Ã Ã Ã Ã Ã Ã  - ANNEX - ANNEXE - ALLEGATO - BIJLAGE - ANEXO - BILAGA - LIITE>START OF GRAPHIC> 1 Exporter (Name and full address, including Member State) CERTIFICATE FOR THE EXPORT P 2 OF PASTA TO THE USA No ORIGINAL 2 Consignee (Name and full address) 3 ISSUING AUTHORITY NOTES A. The original and copies 1, 2 and 3 of this form, boxes 1, 2 and 4 to 8 of which must be completed by the exporter, are endorsed by the issuing authority shown in box 3. 4 Member State of export 5 Country of destination B. The original and copies 1 and 2 with the endorsement by the issuing authority in box 9 must be presented to the competent customs office in the Community at which the export declaration relating to the goods is lodged. C. Copy 1 with the endorsement, in box 10, by the customs office referred to under B must be presented to the competent customs authorities in the United States of America. D. The original with the endorsement, in box 10, by the customs office referred to under B must be sent by the exporter to the paying agency of the Member State of export. 6 Marks and numbers - Number and kind of packages - Description of goods 7 Gross mass (kg) 8 Net mass (kg) 9 ENDORSEMENT BY ISSUING AUTHORITY: Place and date: Signature: Stamp: 10 ENDORSEMENT BY THE COMPETENT CUSTOMS OFFICE IN THE COMMUNITY This is to certify that for the goods described above (enter Ã  where applicable): - a refund rate in conformity with the terms of the EC/USA settlement on pasta shall be requested - no refund shall be requested This is to certify that customs export formalities for the goods described above have been carried out Export document: Type: Number: Date of acceptance of declaration: Customs office: Member State: Place and date: Signature: Stamp:>END OF GRAPHIC>>START OF GRAPHIC> 1 Exporter (Name and full address, including Member State) CERTIFICATE FOR THE EXPORT P 2 OF PASTA TO THE USA No COPY 1 2 Consignee (Name and full address) 3 ISSUING AUTHORITY NOTES A. The original and copies 1, 2 and 3 of this form, boxes 1, 2 and 4 to 8 of which must be completed by the exporter, are endorsed by the issuing authority shown in box 3. 4 Member State of export 5 Country of destination B. The original and copies 1 and 2 with the endorsement by the issuing authority in box 9 must be presented to the competent customs office in the Community at which the export declaration relating to the goods is lodged. C. Copy 1 with the endorsement, in box 10, by the customs office referred to under B must be presented to the competent customs authorities in the United States of America. D. The original with the endorsement, in box 10, by the customs office referred to under B must be sent by the exporter to the paying agency of the Member State of export. 6 Marks and numbers - Number and kind of packages - Description of goods 7 Gross mass (kg) 8 Net mass (kg) 9 ENDORSEMENT BY ISSUING AUTHORITY: Place and date: Signature: Stamp: 10 ENDORSEMENT BY THE COMPETENT CUSTOMS OFFICE IN THE COMMUNITY This is to certify that for the goods described above (enter Ã  where applicable): - a refund rate in conformity with the terms of the EC/USA settlement on pasta shall be requested - no refund shall be requested This is to certify that customs export formalities for the goods described above have been carried out Export document: Type: Number: Date of acceptance of declaration: Customs office: Member State: Place and date: Signature: Stamp:>END OF GRAPHIC>>START OF GRAPHIC> 1 Exporter (Name and full address, including Member State) CERTIFICATE FOR THE EXPORT P 2 OF PASTA TO THE USA No COPY 2 2 Consignee (Name and full address) 3 ISSUING AUTHORITY NOTES A. The original and copies 1, 2 and 3 of this form, boxes 1, 2 and 4 to 8 of which must be completed by the exporter, are endorsed by the issuing authority shown in box 3. 4 Member State of export 5 Country of destination B. The original and copies 1 and 2 with the endorsement by the issuing authority in box 9 must be presented to the competent customs office in the Community at which the export declaration relating to the goods is lodged. C. Copy 1 with the endorsement, in box 10, by the customs office referred to under B must be presented to the competent customs authorities in the United States of America. D. The original with the endorsement, in box 10, by the customs office referred to under B must be sent by the exporter to the paying agency of the Member State of export. 6 Marks and numbers - Number and kind of packages - Description of goods 7 Gross mass (kg) 8 Net mass (kg) 9 ENDORSEMENT BY ISSUING AUTHORITY: Place and date: Signature: Stamp: 10 ENDORSEMENT BY THE COMPETENT CUSTOMS OFFICE IN THE COMMUNITY This is to certify that for the goods described above (enter Ã  where applicable): - a refund rate in conformity with the terms of the EC/USA settlement on pasta shall be requested - no refund shall be requested This is to certify that customs export formalities for the goods described above have been carried out Export document: Type: Number: Date of acceptance of declaration: Customs office: Member State: Place and date: Signature: Stamp:>END OF GRAPHIC>>START OF GRAPHIC> 1 Exporter (Name and full address, including Member State) CERTIFICATE FOR THE EXPORT P 2 OF PASTA TO THE USA No COPY 3 2 Consignee (Name and full address) 3 ISSUING AUTHORITY NOTES A. The original and copies 1, 2 and 3 of this form, boxes 1, 2 and 4 to 8 of which must be completed by the exporter, are endorsed by the issuing authority shown in box 3. 4 Member State of export 5 Country of destination B. The original and copies 1 and 2 with the endorsement by the issuing authority in box 9 must be presented to the competent customs office in the Community at which the export declaration relating to the goods is lodged. C. Copy 1 with the endorsement, in box 10, by the customs office referred to under B must be presented to the competent customs authorities in the United States of America. D. The original with the endorsement, in box 10, by the customs office referred to under B must be sent by the exporter to the paying agency of the Member State of export. 6 Marks and numbers - Number and kind of packages - Description of goods 7 Gross mass (kg) 8 Net mass (kg) 9 ENDORSEMENT BY ISSUING AUTHORITY: Place and date: Signature: Stamp: 10 ENDORSEMENT BY THE COMPETENT CUSTOMS OFFICE IN THE COMMUNITY This is to certify that for the goods described above (enter Ã  where applicable): - a refund rate in conformity with the terms of the EC/USA settlement on pasta shall be requested - no refund shall be requested This is to certify that customs export formalities for the goods described above have been carried out Export document: Type: Number: Date of acceptance of declaration: Customs office: Member State: Place and date: Signature: Stamp: >END OF GRAPHIC>